           Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 1 of 22




                            Exhibit B




Ex. B to Declaration of
Sarah Morehead
C18-00599-TSZ - 6
        Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 2 of 22




Ex. B to Declaration of
Sarah Morehead                        083
C18-00599-TSZ - 7
        Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 3 of 22




Ex. B to Declaration of
Sarah Morehead                        084
C18-00599-TSZ - 8
        Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 4 of 22




Ex. B to Declaration of
Sarah Morehead                        085
C18-00599-TSZ - 9
        Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 5 of 22




Ex. B to Declaration of
Sarah Morehead                        086
C18-00599-TSZ - 10
        Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 6 of 22




Ex. B to Declaration of
Sarah Morehead                        087
C18-00599-TSZ - 11
        Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 7 of 22




Ex. B to Declaration of
Sarah Morehead                        088
C18-00599-TSZ - 12
          Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 8 of 22




                                              Affidavit of

                                           Michael GJeysteen


     I, Michael Gleysteen make the following statement freely and voluntarily to
        (Affiant's Name)

     Caryl D. Wooten, on this day of October 27,2016 who has identified
       (Investigator Name)         (Month, Day, Year)

     herself to me as a Contract EEO Investigator, c/o-MRM EEC Services, Inc., assigned by
     the Bureau of Alcohol, Tobacco, Firearms and Explosives to conduct this investigation
     ATF-2016-00924. 1 acknowledge that this statement may be used in evidence, and I
     understand that this statement is not confidential and may be shown to any party who
     must have access to this information in order to carry out his or her official duties.

     I am aware the accepted claim(s) for investigation is;

                    Whether the Complainant was discriminated against and subjected to
                    harassment based on race (African-American) and in reprisal for opposing
                    discriminatory practices of the Agency when on June 14f 2016, management
                    changed the term to a one year promotional detail from Seattle, \VA to
                    Washington, DC, as a Program Manager, GS-14/5,

               1. Please state your name, position title, series and grade, work location, work
                  address, work telephone number, work email address and the dates you have
                  been in this position.

          A, Michael Gteysteen, Assistant Director (Field Operations), Senior Executive
             Service, 99 New York Ave^ NE, Washington IXC. 20226, Telephone 202-648-
             8324, mobile 816-853-8474, e-mail mike, p.gleysteeo@atf.gov.

               2. How long have you worked in the Government?

          A. Approximately 27 years.

               3. How long have you worked at the Bureau of Alcohol, Tobacco, Firearms and
                  Explosives?

          A. Approximately 25 years.

               4. Please state the specific date you assumed your current position.

          A. I became the Assistant Director of Field Operations in April 2015.


     Page 1 of 5
                                                                                          Initials

Ex. B to Declaration of
Sarah Morehead                                       149
C18-00599-TSZ - 13                                         149
          Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 9 of 22




               5. Please identify your current first and second-line supervisor by name, position
                  title, series and grade, work location, telephone number, and email address*

          A. Currently, Mr. Turk (Associate Deputy Director, 1811 job series) is my first
             line supervisor and Mr. Brandon (Deputy Director, 1811 job series) is my
             second line supervisor. Mr. Turk's email is RoaahlTurkfSatf.gov and Mr.
                             f                                •*.!'-.   -   -I I.   -I..- I ..>-. I..-HM, JTV,-   "




             Brandon's email is Thomas.BrandQn@atf.gov. Both of them may be reached
             at (202) 648-8700.

               6. Do you know Cheryl Bishop, hereafter referred to as Complainant? If so, how
                  do you know her and state your current organizational relationship to her? If
                  not, please state,1 do not know Complainant" — —-

          A. She is an employee of the Field Operations Directorate and she is located in
             the Seattle Field Division. I oversee the Field Operations Directorate and she
             is one of approximately 3900 employees m our Directorate*

               7. Please state your organizational relationship to Complainant on June 14,2016.

          A. Oa or about June 14,2016, Ms. Bishop was assigaed to the ATF Seattle
             Field Division* which during this period of time, was lad by Dong Dawson,
             Special Agent in Charge.

               8. Do you know the Complainant's race? If so, please state her race.

          A. The EEO office informed me that she was an African American female.

               9. For the record, what is your race?

         A. White

               10. Do you know if the Complainant has participated in the EEO process before
                   filing the instant complaint?

          A. I was not aware that Ms- Bishop was engaged in any EEO activity until I was
             contacted by the ATF EEO office and the EEO office told that Ms. Bishop
             was filing a EEO complaint

               11. Please state when (date) and how you first became aware of the
                   Complainant's participation in the EEO process?

          A. In following up on my answer to question 1 0 - 1 believe the contact with the
             ATF EEO office was in September 2016. 1 believe the ATF EEO office would
             have the precise date*




     Page 2 of5
                                                                                                                      Initials

Ex. B to Declaration of
Sarah Morehead                                         150
C18-00599-TSZ - 14
                                                        150
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 10 of 22




                12. Were you directly involved in Complainant's prior EEO complaint? If so
                    please explain your involvement/role in the complaint.

           A. No. The only complaint that I am aware of involving Ms. Bishop is the one
              that is addressed in this declaration.

                13. Have you ever participated in the EEO process before the instant complaint?
                    If so please state when and describe your role (i.e., Complainant, Responding
                    Management Official, Witness, etc.)

      A- I have been both a witness and a responsible management official in several
         EEOmatters.                              * •- -          —                  -

                14. Please state and describe your role in the decision to change the
                    Complainant's term(s) to a one-year promotional detail from Seattle, WAto
                    Washington BC5 as a Program Manager, GS-14/5.

           A. At the request of Associate Deputy Director Turk, I spoke to several people
              in Field Operations attempting to get Ms. Bishop a developmental detail to
              ATF headquarters. I was told that Ms. Bishop was interested in becoming a
              supervisor and she wanted a developmental detail that would assist her with
              these endeavors. Ms. Bishop was (and currently is) a grade 13 Special Agent
              Canine Handler (SACH) and was/is assigned an ATF duty K-9 trained to
              detect explosives.

               On or about April 2016t Assistant Director (A0) Roger Beasley (Office of
               Science and Technology "OST") expressed interest in having Ms. Bishop
               come to OST on detail. During this period of time, I recall speaking to AD
               Beasley and he said that he was uneasy with some aspects of the detail as Ms.
               Bishop wished to bring her ATF duty K-9 to the proposed assignment with
               OST at ATF national headquarters. My understanding is that Ms. Bishop
               indicated to OST managers that she would have to "work" with the K-9
               during her detail to OST,

                Ms. Bishop has a food-reward K-9, the K-9 only eats when it finds explosives
                -when it is working or training. This duty takes a significant amount of
                training each and every day to maintain proficiency standards. ATF SACH
                employees are also paid overtime pay for their work on weekends due to this
                requirement.

               Note;
                          TRAINING: ATF*s food-reward paradigm is based on proven
                          Pavlovian principles. Our training regime was developed with, and
                          based upon, principles developed by the Connecticut State Police and
                          validated after years of scientific oversight It was determined that in
                          order for an explosive detection canine to operate at 100 percent

      Page 3 of 5
                                                                                           Initials

Ex. B to Declaration of
Sarah Morehead                                         151
C18-00599-TSZ - 15                                           151
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 11 of 22



                          proficiency, four to six hours a day of odor recognition and
                          operational training is required. Six hours is ideal when exercise and
                          physical fitness training is taken into consideration,

                          MAINTENANCE "TRAINING": ATF's 2 hour per day
                          maintenance training policy was developed for use on weekends and
                          holidays only. Although 4-6 hours of training per day is ideal, ATF
                          made this exception because it would be fiscally prohibitive to pay
                          SACHs 12 hours of scheduled overtime per weekend, SACHs have
                          always been encouraged to train over 2 hours each day on weekends
                          and/or to train additional hours during the week to make up for the
                          hours they lose during the weekend.—

                I also recall speaking to Charlie Patterson (Acting Deputy Assistant Director
                Programs) about Ms, Bishop's K-9 handler duties. The SACK job
                announcement that Ms. Bishop applied under (dated 5/6/13), specifically
                stated that the handler must be willing to serve a minimum 5-year
                commitment to the ATF Canine Detection Program, During my discussions
                with Mr. Patterson, I believe we also discussed alternatives that included Ms.
                Bishop returning her ATF issued K-9 in order to help her out with the detail
                Normally, we would not allow an ATF K-9 handler to prematurely step oat
                of the K-9 program because of the significant time and financial investment
                with both the handler and the K-9 but we were willing to make an exception
                for Ms. Bishop to help her out. For the record, the duty K-9s of ATF are not
                personal property and are U.S. government property.

                 Later, 1 received an e-mail from A0 Beasley stating that Ms. Bishop was
                 declining the detail opportunity. This was the extent of my involvement with
                 this process.

                 15. Please identify the official making the final decision to change the
                     Complainant's term(s) to a one-year promotional detail from Seattle, WA to
                     Washington, DC, as a Program Manager, GS-14/5.

            A. I do not know. You might want to check with AD Beasley or Special Agent
               in Charge Doug Dawson of the Seattle Field Division.

                 16. Please state when and how Complainant was notified of the change to the
                     term(s) to a one-year promotional detail from Seattle, WA to Washington,
                     DC> as a Program Manager, GS-14/5.

                 A. I do not know. You might want to check with AD Beasley or Special
                    Agent in Charge Doug Dawson of the Seattle Field Division.




       Page 4 of 5
                                                                                          Initials

Ex. B to Declaration of
Sarah Morehead                                        152
C18-00599-TSZ - 16
                                                            152
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 12 of 22




                17. Please state the specific reason(s) for the change in the term(s} to a one-year
                    promotional detail from Seattle, WA to Washington, DC, as a Program
                    Manager, GS-14/5.

           A. I do not know. You might want to check with AB Beasley or Special Agent
              in Charge Doug Dawson of the Seattle Field Division.

                18. Were the Complainant's race or prior participation in the EEO process
                    considered in making the decision to change the tenn(s) to a one-year
                    promotional detail from Seattle, WA to Washington, DC, as a Program
                    Manager, GS-14/5?

           A. I have no reason to believe that any decision involving Ms. Bishop was based
              on race, gender, or any prior EEO activity.

                19, Have you changed the term(s) to a one-year promotional detail from Seattle,
                    WA to Washington, DC, as a Program Manager, GS-14/5 of any other
                    employee in the past two years? If so pJease identify the employee by name,
                    position title, grade, work location, if known race, prior EEO activity, and state
                    the date when the term(s) of the detail were changed and the reason(s) for the
                    change in the term(s). If not please state, "No."

           A. I do not recall of any similarly situated employees (e,g, ATF K-9 handler) on
              detail that I have had any direct involvement with.

                20. Do you have any witnesses that have direct evidence or direct knowledge to
                    support your responses to the issue accepted for investigation in the instant
                    complaint? If so, please state his/her name, position titles, work address,
                    telephone numbers, email address and briefly state in one or two sentences
                    what that person will state. If not, please state, "No."

           A. You might want to check with AB Beasley and/or Special Agent in Charge
              Doug Bawson of the Seattle Fieid Division.

                21, Do you have any documents to provide to support changing the term(s) to a
                    one-year promotional detail from Seattle, WA to Washington, DC, as a
                    Program Manager, GS-14/5 on or around June 14,2016? If so, please provide
                    those documents. If not please state, "No.""

           A.       I have located some e-mails (attached) and I am not immediately aware of
                 any other documents; however, I have only performed a cursory search of
                 my saved e-mailed.

                22, Do you have anything to add related to the accepted claim that is not covered
                    above?


      Page 5 of 5
                                                                                               Initials

Ex. B to Declaration of
Sarah Morehead                                         153
C18-00599-TSZ - 17
                                                         153
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 13 of 22




           A. No.


      I have reviewed this statement, which consists of 6 pages, and hereby solemnly swear
      that it is true and complete to the best of my knowledge and belief. 1 understand that the
      information I have given will not be held confidential and may be shown to the interested
      parties as wei! as made a permanent part of the record of investigation.



      (Signature of Affiant)



                ure of Investigator/Witness




      Page 6 of5


Ex. B to Declaration of
Sarah Morehead
C18-00599-TSZ - 18
                                                  154
                                                   154
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 14 of 22



                                       Amended Affidavit of

                                         Michael Gleysteen


 I, Michael Gleysteen make the following statement freely and voluntarily to
    (Affiant's Name)

Caryl D. Wooten, on this day of December 1} 2016 who has identified
  (Investigator Name)                     (Month, Day, Year)

herself-to me as a Contract EEQ Investigator, c/oMRM-EEOServices,-Inc., assigned by
the Bureau of Alcohol, Tobacco, Firearms and Explosives to conduct this investigation
ATF-2016-00924. I acknowledge that this statement may be used in evidence, and I
understand that this statement is not confidential and may be shown to any party who
must have access to this information in order to carry out his or her official duties.

I am aware the accepted amended claim(s) for investigation is;

                Whether the Complainant (Cheryl Bishop) was discriminated against and
                subjected to harassment based on race (Afiican-Arnerican) and in reprisal for
                opposing discriminatory practices of the Agency when the following
                harassing events occurred:

                      1) On June 14, 2016, management changed the term to a one year
                         promotional detail from Seattle, WA to Washington, DC, as a Program
                         Manager, GS-14/5.

                     2) On or around May 3,2016, management retaliated against Ms. Bishop
                        when she forwarded a memorandum to the management officials in
                        Seattle, WA alleging workplace harassment and defamation of
                        character.


           1, Did you receive and/or read the memorandum that the Complainant forwarded
              to the management officials in Seattle, WA, where she alleged workplace
              harassment and defamation of character?

     A. No, I am not aware of any such complaint alleging workplace harassment
        and defamation of character, I did not receive aod/or read any such
        memorandum,

          2. Please state when you received and/or read the memorandum. If you did not
             receive and/or read the memorandum please state, you have no knowledge
             about the memorandum.


Page 1
Ex. B to Declaration of
Sarah Morehead                                           - r- r                        Initials
C18-00599-TSZ - 19
                                                   155   lob
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 15 of 22



           Please see my response to answer number 1.

           3. Please explain your response to the memotandum and any action you took


      A. Please see my response to answer number




 information 1 have given will not be held confidential and may be shown to the Interested
 parties as well as made




 [Skmature of Investigator/Witness




Ex. B to Declaration of
Sarah Morehead
C18-00599-TSZ - 20
                                              15G
                                              156
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 16 of 22




                                                    Affidavit of

                                                   Raphael Martinez



     1 Raphael Martinez make the following statement freely and voluntarily to Caryl D. Wooton, on this day

       (Affiant's Name)                                                         (Investigator Name}

     Of February 26, 2016 who has identified herself to me as a Contract BED Investigator, c/o MRM EEO
     Services, Inc., assigned by the Bureau of Alcohol, Tobacco, Firearms and Explosives to conduct this
     investigation ATF-2016-00924. I acknowledge that this statement may be used in evidence, and I
     understand that this statement is not confidential and may be shown to any party who must have access
     to this information in order to carry out his or her official duties,

     I have been made aware that the accepted cialm(s) for investigation are:

              Whether Complainant (Cheryl Bishop) was discriminated against and subjected to harassment
              based on race (African-American) and in reprisal for opposing discriminatory practices of the
              Agency when the following harassing events occurred:

              1) On June 14,2016, management changed the term to a one-year promotional detail from
                 Seattle, WA to Washington, DC, as a Program Manager, GS-14/5.

              2) On or around May 3,2016, management retaliated against Ms, Bishop when she forwarded
                 a memorandum to the management officials in Seattle, WA alleging workplace harassment
                 and defamation of character.

         1. What is your name, position title, series and grade, organization, and organizational address?

              A. Raphael Martinez, Branch Chief (GS-1S11-14), National Canine Division, 122 Calvary Dr.,
                 Front Royal, VA 22630, (202)648-6571, raph3el.martirte2@atf.gov.

         2. How long with ATF?

              A. I started with ATF in the fall of 1992. Approximately 24 years with ATF.

         3. How long In your current position?

              A. Three years.




         Page 1 of 3                                                                                   ws
                                                                                                      Initials




Ex. B to Declaration of
Sarah Morehead                                          336
C18-00599-TSZ - 21
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 17 of 22




         4. Who were your first and second-line supervisors, with titles, in June 2016?

              A.   First Line: John F. Ryan, Division Chief {6S-1811-15), 122 Calvary Drive, Front Royal, VA
                   22630, 202-648-5981, iohn.f.rvan@atf.gov
                   Second line: Don Robinson, Special Agent in Charge NCETR, (GS-I811-15}, Huntsville, At,
                   256-261-7500, DonaEd. Robmson@ atf. eov.

         5.   Do you know Cheryl Bishop, hereafter referred to as the Complainant? if so, in what capacity and
              for how long (dates)?

              A.   I know Ms. Bishop, f first met Ms. Bishop in 2014. Ms. Bishop held the position of Special
                   Agent Canine Handler and I was starting rny current position as Branch Chief, National
                   Canine Division, t have known Ms. Bishop in this capacity between 2014 to 2016.

         6.   What is Complainant's Race?


              A. I do not know Ms. Bishop's race. We have never discussed it.

         7.   For the record, what is your race?


              A. I am White of Hispanic descent,


         8.   Do you know if the Complainant has participated in the EEO process before filing the instant
              complaint?

               A. I do not know whether Ms. Bishop previously participated lit the EEO process.

         9. Please state when (date) and how you first became aware of the Complainant's participation in
            the EEO process?

              A. Today December 2,2016, when I received a phone message and email from EEO Investigator
                   Caryl D. Wooten,

         10. Were you directly involved in Complainant's prior EEO complaint? If so please explain your
             involvement/role in the complaint.

              A.    t do not know of Ms. Bishop's prior EEO complaint.

         11. Have you ever participated in the EEO process before the instant complaint? tf so please state
              when and describe your role (i.e., Complainant,, Responding Management Official, Witness, etc.}


              A, I have been involved in prior EEO activity in February 2016 as a witness.


    Page 2 of 3
                                                                                                  Initials




Ex. B to Declaration of
Sarah Morehead                                          337
C18-00599-TSZ - 22
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 18 of 22




          12. What direct knowledge, if any, do you have of Complainant's following claims:

                    a. On June 14,2016, management changed the term to a one-year promotional detail from
                       Seattle, WA to Washington, DC, as a Program Manager, GS-14/5.

               A. 1 do not know what the terms for the one-year promotional detail from Seattle, WA to
                  Washington, DC, as a Program Manager, GS-14/S were, I do not know if the terms were
                  changed.

                   b. On or around May 3, 2016, management retaliated against Ms. Bishop when she
                      forwarded a memorandum to the management officials in Seattle, WA alleging workplace
                      harassment and defamation of character.

              A.   1 was not aware that Ms. Bishop authored or forwarded a memorandum to management
                   officials !n Seattle, WA. I also do not know of their response to her memorandum.

          13. Have you observed any member of management discriminate against Complainant because of
              his/her race?

              A. I have not observed any member of management discriminate against Ms. Bishop due to
                 her race.

          14. Do you have anything to add that is not covered above, on the ctaimfs) of this complaint?

              A. As I was not involved in either of these circumstances S do not have anything to add.


     I have reviewed this statement, which consists of Q3.pages, and hereby solemnly       swear
     affirm that it is true and complete to the best of my knowledge and belief, t understand that the
     information 1 have given will not be held confidential and may be shown to the interested parties as well
     as made a permanent part of the record of investigation,                    :




                                                                                      (Date)




    (Signature of Investigator/Witness




    Page 3 of3




Ex. B to Declaration of
Sarah Morehead                                          338
C18-00599-TSZ - 23
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 19 of 22




                                                     Affidavit of
                                                    John F. Ryan


           I, John F. Ryan, make the following statement freely and voluntarily to
              (Affiant's Name)

           Caryl D. Woolen, on this day of January 12, 2017 who has identified
             (Investigator Name)               (Month, Day, Year)

           herself to me as a Contract EEO Investigator, c/o MRM EEO Services, Inc., assigned by
           the Bureau of Alcohol, Tobacco, Firearms and Explosives to conduct this investigation
           ATF-2016-00924. I acknowledge that this statement may be used in evidence, and I
           understand that this statement is not confidential and may be shown to any party who
           must have access to this information in order to carry out his or her official duties.

           I am aware the accepted claim(s) for investigation are:

                          Whether the Complainant (Cheryl Bishop) was discriminated against and
                          subjected to harassment based on race (African-American) and in reprisal for
                          opposing discriminatory practices of the Agency when the following
                          harassing events occurred;

                              1) On June 14, 2016, management changed the term to a one-year
                                 promotional detail from Seattle, WA to Washington, DC, as a Program
                                 Manager, GS-14/5,

                             2) On or around May 3, 2016, management retaliated against Ms. Bishop
                                when she forwarded a memorandum to the management officials in
                                Seattle, WA alleging workplace harassment and defamation of
                                character.

                 1. What is your name, position title, series and grade, organization, and
                    organizational address?

                A. John Francis Ryan
                   Division Chief, National Canine Division
                   1813-15
                   NCD
                   122 CaJ vary Drive
                   Front Royal, VA 22630


                 2. How long with ATF?

                 A. 29 years, 8 months.

            Page I of4
                                                                                                 Initials


Ex. B to Declaration of
Sarah Morehead                                          341
C18-00599-TSZ - 24
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 20 of 22




                3. How long in your current position?

                A. 4 years, 4 months

                4. Who were your first and second-line supervisors, with titles, in June 2016?

                A. Donald Robinson (1st line)
                   Special Agent in Charge
                   National Center for Explosives Training and Research

                     Daniel Kumor (2nd line)
                     Deputy Assistant Director Programs

                5. Do you know Cheryl Bishop, hereafter referred to as Complainant? If so, in what
                   capacity and for how long (dates)?

                A. I first met the Ms. Bishop in 2012 while conducting an office review in the
                   Seattle Field Division. She was a liaison to the Review Team. I have had several
                   brief interactions with Ms. Bishop since that date in my capacity as Chief of the
                   National Canine Division.

                6. What is Complainant's Race?

                A. I am not aware of Ms. Bishop's race.

                7. For the record, what is your Race?

                A. White/Caucasian.

                8. Do you know if the Complainant has participated in the EEC process before filing
                   the instant complaint?

                A. No.

                     9. Please state when (date) and how you first became aware of the
                        Complainant's participation in the EEO process?

                     A, The date 1 received this Affidavit request on December 2, 2016.

                   10. Were you directly involved in Complainant's prior EEO complaint? If so
                       please explain your involvement/role in the complaint.
                A. No

                     11. Have you ever participated in the EEO process before the instant complaint?
                         If so please state when and describe your role (i.e., Complainant, Responding
                         Management Official, Witness, etc.)

            Page 2 of 4
                                                                                                 litials


Ex. B to Declaration of
Sarah Morehead                                        342
C18-00599-TSZ - 25
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 21 of 22




               A. During my 18 years as a Manager, i have served as a witness in several EEO
                  matters. I have not retained records in any of the matters. Please refer to ATF's
                  EEO Office for more details.


                     claims:


                           promotional detail from Seattle, WA to Washington, DC, as a Program
                           Manager, OS-14/5.

                A, I was
                   Manager

                                                                         retaliated ag
                                                     a               to the management officials
                                                  ins w


                A, No direct knowledge concerning

               C, Have you observed any member of management discriminate against Complainant


                A.     No, S have not observed any manager discriminate against Ms. Bishop due to her
                     race,

                D. Do you have anything to add lhat is not covered above, on the c!aim(s) of ihss
                     CO!


                A, No.

           I
                  swear ___ affirm that it is true and complete to the best of my knowledge and
           belief. I understand that the information I have given will not be held confidential and
            may be shown to the interested parties as well as made a permanent part of the record of
            investigation.


                                                                                 444




Ex. B to Declaration of
Sarah Morehead                                         343
C18-00599-TSZ - 26
         Case 2:18-cv-00599-TSZ Document 33-2 Filed 08/08/19 Page 22 of 22




                                                  .^i ^   iTini f   ^




Ex. B to Declaration of
Sarah Morehead                          344
C18-00599-TSZ - 27
